Name: Commission Regulation (EC) No 1714/97 of 3 September 1997 derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalized preferences to take account of the special situation of Cambodia regarding certain exports of textiles to the Community
 Type: Regulation
 Subject Matter: trade policy;  international trade;  leather and textile industries;  Asia and Oceania;  European Union law
 Date Published: nan

 4.9.1997 EN Official Journal of the European Communities L 242/10 COMMISSION REGULATION (EC) No 1714/97 of 3 September 1997 derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalized preferences to take account of the special situation of Cambodia regarding certain exports of textiles to the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (1), as last amended by Regulation (EC) No 82/97 of the European Parliament and of the Council (2), and in particular Article 249 thereof, Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), as last amended by Regulation (EC) No 1427/97 (4), and in particular Article 76 thereof, Whereas, by Council Regulation (EC) No 3281/94 of 19 December 1994 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries (5), as last amended by Commission Regulation (EC) No 998/97 (6), the Community gave such preferences to Cambodia; Whereas Articles 67 et seq. of Regulation (EEC) No 2454/93 establish the definition of the concept of originating products to be used for the purposes of generalized tariff preferences; whereas Article 76 of the Regulation provides however, for derogations to those provisions in favour of least-developed GSP beneficiary countries which submit an appropriate request to that effect to the Community; Whereas the Government of Cambodia has applied for such a derogation in respect of certain textile products; whereas at the Community's request Cambodia has provided the requisite additional economic information; Whereas the request submitted by Cambodia satisfies the requirements of Article 76; whereas in particular the introduction of quantitative conditions (on an annual basis) reflecting the Community market's capacity to absorb the Cambodian products, Cambodia's export capacity and actual recorded trade flows is such as to prevent injury to the corresponding branches of Community industry; Whereas in order to encourage regional cooperation among beneficiary countries it is desirable to provide that the raw materials to be used in Cambodia in the context of this derogation should originate in countries belonging to the Association of South-East Asian Nations (Asean) (except Myanmar), the South Asian Association for Regional Cooperation (SAARC) or the LomÃ © Convention; Whereas any demand to extend application of the derogation beyond the quantities provided for must be considered in consultation with the Cambodian authorities; Whereas the derogation may not in any case apply beyond 31 December 1998, when the current scheme of generalized tariff preferences for industrial products expires; Whereas the measures provided for in this Regulation is in conformity with the opinion of the Customs Code Committee (Origin Section), HAS ADOPTED THIS REGULATION: Article 1 1. By way of derogation from Articles 67 et seq. of Regulation (EEC) No 2454/93, products listed in the annex to this Regulation which are manufactured in Cambodia from woven fabric (woven items) or yarn (knitted items) imported into that country and originating in a country belonging to the Association of South-East Asian Nations (Asean) (except Myanmar), the South Asian Association for Regional Cooperation (SAARC) or the LomÃ © Convention shall be regarded as originating in Cambodia in accordance with the arrangements set out below. 2. For the purposes of paragraph 1, products shall be considered as originating in Asean or SAARC when they are obtained in these countries according to the rules of origin provided in Regulation (EEC) No 2454/93, or as originating in the beneficiary countries of the LomÃ © Convention when they are obtained in these countries according to the rules of origin provided in Protocol No 1 to the Fourth ACP-EEC Convention (7). 3. The competent authorities of Cambodia shall undertake to take all of the necessary measures to ensure compliance with the provisions of paragraph 2. Article 2 The derogation provided for in Article 1 shall apply to products, imported into the Community from Cambodia during the period from 1 August 1997 to 31 December 1998, up to the annual quantities listed in the Annex against each product. Article 3 The quantities referred to in Article 2 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently. Where an importer presents a declaration for release for free circulation in a Member State, applying to take advantage of the provisions of this Regulation, and the declaration is accepted by the customs authorities, the Member State concerned shall notify the Commission and draw an amount corresponding to its requirements. Requests for drawings, indicating the date on which the declarations were accepted, shall be sent to the Commission without delay. Drawings shall be granted by the Commission by reference to the date on which the customs authorities of the Member State concerned accepted the declaration for release for free circulation, to the extent that the available balance so permits. If a Member State does not use the amount drawn it shall return it as soon as possible to the corresponding quantity. If the amounts requested are greater than the available balance of the quantity in question, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made. Each Member State shall ensure that importers of the products in question have equal and continuous access to the quantities for as long as the balance of the relevant quantity so permits. Article 4 When drawings under Article 3 account for 80 % of the quantities shown in the Annex, the Commission, in consultation with the Cambodian authorities, shall consider whether it is necessary to extend application of the derogation beyond those quantities. Article 5 The following shall be entered in box 4 of certificates of origin Form A issued under this Regulation: Derogation  Regulation (EC) No 1714/97 Article 6 In case of doubt, the Member States may demand a copy of the document certifying the origin of the materials used in Cambodia under this derogation. Such a demand may be made at the time of entry into free circulation of the goods benefiting from the provisions of this Regulation, or within the framework of the administrative cooperation for which provision is made in Article 94 of Regulation (EEC) No 2454/93. Article 7 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1997. For the Commission Mario MONTI Member of the Commission (1) OJ L 302, 19. 10. 1992, p. 1. (2) OJ L 17, 21. 1. 1997, p. 1. (3) OJ L 253, 11. 10. 1993, p. 1. (4) OJ L 196, 24. 7. 1997, p. 31. (5) OJ L 348, 31. 12. 1994, p. 1. (6) OJ L 144, 4. 6. 1997, p. 13. (7) OJ L 229, 17. 8. 1991, p. 1. ANNEX Order No Textile category Combined Nomenclature Description of goods Quantity (1.1-31.12) 09.8050 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts, T-shirts, lightweight fine-knit roll-, polo- or turtle-necked jumpers and pullovers (other than of wool or fine animal-hair), undervests and the like, knitted or crocheted 2 543 971 pieces 09.8051 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans bed-jackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 1 259 190 pieces 09.8052 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 Men's or boys' woven breeches, shorts other than swimwear and trousers (including slacks); women's or girls' woven trousers and slacks, of wool, of cotton or of man-made fibres; lower parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 703 954 pieces 09.8053 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, of cotton or of man-made fibres 546 108 pieces 09.8054 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys' shirts, other than knitted or crocheted, of wool, of cotton or of man-made fibres 481 307 pieces 09.8055 10 6111 10 10 6111 20 10 6111 30 10 ex 6111 90 00 6116 10 20 6116 10 80 6116 91 00 6116 92 00 6116 93 00 6116 99 00 Gloves, mittens and mitts, knitted or crocheted 1 100 pairs 09.8056 12 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 Panty-hose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 1 100 pairs 09.8057 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, of cotton or of man-made fibres 1 936 pieces 09.8058 14 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made fibres (other than parkas of category 21) 19 177 pieces 09.8059 15 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man made fibres (other than parkas of category 21) 124 727 pieces 09.8060 16 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; men's or boys' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres. 4 202 pieces 09.8061 17 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys' jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres 19 274 pieces 09.8062 18 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 10 6207 91 90 6207 92 00 6207 99 00 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing-gowns and similar articles, other than knitted or crocheted 29,7 tonnes 6208 11 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Women's or girls singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing-gowns and similar articles, other than knitted or crocheted 09.8063 21 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41 Parkas; anoraks, wind-cheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 409 755 pieces 09.8064 24 6107 21 00 6107 22 00 6107 29 00 6107 91 10 6107 91 90 6107 92 00 ex 6107 99 00 Men's or boys' nightshirts, pyjamas, bathrobes, dressing-gowns and similar articles, knitted or crocheted 30 833 pieces 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©s, bathrobes, dressing-gowns and similar articles, knitted or crocheted 09.8065 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls' dresses, of wool, of cotton or of man-made fibres 11 767 pieces 09.8066 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls' skirts, including divided skirts 13 270 pieces 09.8067 28 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers, bib-and-brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or of man-made fibres 267 951 pieces 09.8068 29 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of manmade fibres, excluding ski-suits; women's or girls' tracksuits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres 6 064 pieces 09.8069 31 6212 10 00 Brassieres, woven, knitted or crocheted 21 865 pieces 09.8070 68 6111 10 90 6111 20 90 6111 30 90 ex 6111 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 12,1 tonnes 09.8071 69 6108 11 10 6108 11 90 6108 19 10 6108 19 90 Women's or girls' slips and petticoats, knitted or crocheted 2 464 pieces 09.8072 72 6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 Swimwear, of wool, of cotton or of man-made fibres 1 100 pieces 09.8073 73 6112 11 00 6112 12 00 6112 19 00 Tracksuits, of knitted or crocheted fabric, of wool, of cotton or of man-made fibres 96 551 pieces 09.8074 74 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski-suits 14 916 pieces 09.8075 75 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski-suits 1 100 pieces 09.8076 76 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 Men's or boys' industrial or occupational clothing, other than knitted or crocheted 9,9 tonnes 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 32 10 6211 33 10 6211 42 10 6211 43 10 Women's or girls' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted 09.8077 78 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 6211 32 90 6211 33 90 6211 41 00 6211 42 90 6211 43 90 Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 80,3 tonnes 09.8078 83 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 Overcoats, jackets, blazers and other garments, including ski-suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74 and 75 18,7 tonnes 09.8079 84 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Shawls, scarves, mufflers, mantillas, veils and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres 1,1 tonne 09.8080 86 6212 20 00 6212 30 00 6212 90 00 Corsets, corset-belts, suspender-belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 1 100 pieces 09.8081 156 6106 90 30 ex 6110 90 90 Women's or girls' blouses or pullovers, knitted or crocheted, of silk or of silk-waste 1,1 tonne 09.8082 157 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 00 6114 90 00 Garments, knitted or crocheted, other than those of categories 1 to 123 and of category 156 6,6 tonnes 09.8083 159 6204 49 10 6206 10 00 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or of silk-waste 6,6 tonnes 6214 10 00 Shawls, scarves, mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or of silk-waste 6215 10 00 Ties, bow-ties and cravats, of silk or of silk-waste 09.8084 161 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 Garments, not knitted or crocheted, other than those of categories 1 to 123 and of category 159 1,1 tonne